Opinion by
Henderson, J.,
Numerous exceptions were filed in the court of quarter sessions but the case was disposed of on those relating to the regularity of the election with respect to the form of the ballots provided and used. The proceeding was under the Act of April 22, 1905, P. L. 288, which provides in the first section for an election on the question of such division on a day certain to be fixed by the court, “to be held by the election officers of the township proposed to be divided, at the place fixed by law for the holding of township elections, and to be governed by the several laws relating to township elections.” The contention in the case arises out of that part of the second section which provides that the ballots to be deposited by the electors shall have written or printed on the outside thereof the word “division” and on the outside the words “for division” or “against division.” On the outside of one form of the ballots used were printed the words “division” “for division” and on the inside “for division;” on the outside of the other were the words “division” “against division” and on the inside “against division.” The ballots were placed on a table and some of the voters were directed to make their choice of the ballots; others asked for ballots for or against the proposition. Section 14 of the Act of April 29, 1903, provides that whenever the approval of a constitutional amendment or other question is submitted to the vote of the people such question shall be printed upon the ballot in brief *552form and followed by the words “Yes” and “No,” and if such question be submitted at an election of public officers it shall be printed after the list of candidates. The ballot shall be so printed as to give to each voter a clear opportunity to designate his choice of candidates by a (X) mark in a square of sufficient size at the right of the name of each candidate and inside the line inclosing the column and in like manner answers to questions submitted by similar marks in squares' at the right of the words “Yes” and “No.” The act further provides that ballots are to be furnished by the county commissioners of the several counties and that booths be provided at the polling places so arranged that voters can retire within the booths and mark .their ballots as they desire without the marking being observed. It is evident that the ballots used in the case under consideration were not in the form prescribed by law unless the act of 1905 has amended the act of 1903. The purpose of the prior legislation was to secure a free expression of the will of the voters at the election of candidates or the determination of the questions submitted to them to be decided by ballot, and it is obvious that these provisions were not regarded at the election in Washington township. The ballots were not official ballots nor in the form prescribed by the act of 1903. It is contended, however, that the act of 1905 impliedly repealed the former statute and that the proceeding can be sustained in this respect under the later act. To do this it is necessary, however, to change the language of the second section and supply the word “inside” instead of “outside” where it occurs in the third and fourth lines of the second section, but it is not so clear that there is a mistake in the text of the section that we are justified in making the necessary substitution.
The learned judge of the court below has shown in his opinion how the ballot might have been prepared in conformity to the provisions of each of these acts in such a manner as to permit the voter to express his *553preference without publicly announcing the side of the question which he proposed to support. Inasmuch as the first section of the act of 1905 expressly declares that elections are to be governed by the several laws relating to township elections it requires á case entirely free from doubt to warrant the substitution of a contradictory word the introduction of which into the statute results in an entire change of the form of the ballot used and that a very important change. It is better to adhere to the law as it is written if a construction can be given to it compatible with its purpose and consistent with the preceding legislation. This view of the case was taken by the court below and that conclusion we approve. In McLaughlin v. Summit Hill Boro., 224 Pa. 425, where an election on the increase of the borough indebtedness was held and where no official ballots in the form prescribed by the act of 1903 were used, it was held that the election was invalid because of the form of the ballots and that they should have been official ballots as prescribed by the act of 1903. The question of the repealing effect of the act of 1905 was not considered in that case, but as that act contained no repealing clause and as its provisions could have been complied with in a form of ballot conforming to the requirement of the act of 1903 we are not convinced that there is an implied repeal.
The order of the court of quarter sessions is affirmed.